UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6671



DWAYNE DELESTON,

                Petitioner - Appellant,

          v.


UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:02-cv-3895-1-DCN)


Submitted:   February 28, 2008             Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se. Miller Williams Shealy, Jr.,
UNITED STATES ATTORNEY’S OFFICE, John Charles Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne   Deleston     appeals      the   district   court’s   orders

denying   his   motions   for    an   evidentiary     hearing,   for     summary

judgment and to compel.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Deleston v. United States, No. 2:02-cv-3895-1-

DCN (D.S.C. April 18, 2007).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                      - 2 -